Citation Nr: 0609480	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that denied the veteran's 
claim of entitlement to service connection for hypertension.  
This is the only matter certified and ripe for appellate 
review.


FINDINGS OF FACT

The evidence of record does not show that the veteran's 
hypertension is related to his service connected diabetes; 
there is no evidence of record which indicates that the 
veteran's hypertension is related to service, or manifested 
within an applicable presumptive period.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein, nor is it secondary to the veteran's service 
connected diabetes.  38 U.S.C.A. §§ 101(24), 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In an April 2002 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in May 2003, in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his claim.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a body of evidence was 
developed with respect to the appellant's claim, and that the 
SOC issued by the RO, as well as the letter dated April 2002, 
clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the May 
2003 SOC contained the pertinent language from the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Thus, to the extent that the letter notifying him of the VCAA 
may not have technically informed the appellant of each 
element of the VCAA, the appellant was nonetheless properly 
notified of all the provisions of the VCAA by the May 2003 
SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant has not 
been prejudiced by the timing of the notice, since it was 
given prior to the adjudication of this claim.  The content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's 
duty to notify.  The claimant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

A VA examination report and some treatment records have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA treatment records 
and report of his VA examination.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's main contention is that his currently diagnosed 
hypertension is secondarily related to his service connected 
diabetes.  In this regard, in general, service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. 
§ 3.303(a), 3.306(a) (2005).  

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § § 3.307, 3.309 
(2005).

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2005).  
Secondary service connection also may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension.  
In this regard, as to the veteran's contention that his 
hypertension is secondary to his service connected diabetes, 
the Board finds probative the report of the veteran's VA 
examination in May 2002.  The examiner at that time found 
that, with the veteran having a longstanding history of a 
hypertension diagnosis, of more than 20 years, and with the 
veteran's diabetes having been diagnosed in October 2000, it 
was not as least as likely as not that the veteran's 
hypertension was related to his diabetes.  The Board finds 
this opinion probative as it is based on a review of the 
claims file, and agrees with the examiner that, with the 
veteran's hypertension having been diagnosed many years prior 
to his diabetes, it is unlikely that his hypertension is 
secondary to his relatively recently diagnosed diabetes.

The Board notes that the veteran specifically indicated that 
he wished to apply for service connection for hypertension on 
a secondary basis, as related to his service connected 
diabetes.  However, the Board points out as well that the 
evidence of record also does not show that this condition is 
directly related to service.  In this regard, the Board notes 
that the veteran's service medical records are negative for 
complaints of, or treatment for, hypertension.  The veteran's 
blood pressure on entry into service in November 1965 was 
130/88; the veteran's blood pressure upon separation 
examination in January 1968 was 120/80.  Further, no evidence 
has been presented to show the veteran was diagnosed with 
hypertension until many years after his service separation.  
In this regard, the Board notes that the earliest evidence of 
record indicating that the veteran was diagnosed with 
hypertension is a VA examination of November 1983, over 15 
years after the veteran's separation from service.  While 
this record indicated that the veteran at that time had a 
history of hypertension, there is no indication that it had 
its onset within a year of service, such that a presumption 
of service connection would apply.

Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for 
hypertension, under either a direct basis, a presumptive 
basis, or as secondary to the veteran's service connected 
diabetes.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

	
ORDER

Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service connected 
diabetes mellitus, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


